  Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 1 of 16 PageID #: 3
                                                                              FILED
                                                                            IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                           ★     JUN 2 1 2019       ★
EASTERN DISTRICT OF NEW YORK
                                                                       BROOKLYN OFFICE


In re Application of G2A.COM SP,Z O.O.
(LTD.)for an order to obtain discovery for use
in a foreign proceeding from Gate Arena LLC
and Jacek Bryla
                                                      DeARCYHALLJ.

MEMORANDUM OF LAW IN SUPPORT OF PETITION AND APPLICATION FOR
  AN ORDER PURSUANT TO 28 U.S.C.§ 1782 TO OBTAIN DISCOVERY FROM
                      GATE ARENA LLC AND JACEK BRYLA
                      FOR USE IN A FOREIGN PROCEEDING




                                                 KELLEY DRYE & WARREN LLP
                                                 101 Park Avenue
                                                 New York, New York 10178
                                                 (212)808-7800

                                                 Attorneysfor Petitioner
                                                 G2A.com Sp.z o.o. (Ltd.)
     Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 2 of 16 PageID #: 4



                                 TABLE OF CONTENTS

                                                                                         PAGE


I.       INTRODUCTION                                                                      1

II.      RELEVANT FACTS                                                                    1

III.     SECTION 1782 AUTHORIZES THE DISCOVERY G2A
         SEEKS AND THE DISCRETIONARY FACTORS WEIGH HEAVILY IN
         FAVOR OF GRANTING THE REQUESTED DISCOVERY                                         2

         A.    Applicable Law                                                              2

         B.    The Requested Discovery Meets the Statutory Requirements of Section
               1782                                                                        4

               1.     Mr. Bryla and Gate Arena Reside or Can Be Found Within the
                      District                                                             4
               2.     The Discovery Sought Is Intended For Use In A Foreign
                      Proceeding                                                           5
               3.     G2A Is an Interested Person                                          6
         C.    The Information Sought Is Highly Relevant and Presumptively
               Discoverable Under Section 1782                                             6

         D.    The Intel Discretionary Factors Weigh Heavily in Favor of
               Granting G2A's Application                                                  7

               1.     Gate Arena is not a Party to the Polish Proceeding                   7
               2.     The Polish Authority's Receptivity to Assistance Favors Granting
                      G2A's Application                                                    8
               3.     This Application Is Not an Attempt to Circumvent Polish Law or
                      Policy                                                               9
               4.     The Discovery Is Neither Unduly Burdensome Nor Intrusive             10
         E.    Ex Parte Relief Is Appropriate Under Section 1782(a)                        11

IV.      CONCLUSION                                                                        12
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 3 of 16 PageID #: 5



                                 TABLE OF AUTHORITIES

                                                                             Page(s)

Cases

In re Bayer AG,
   146F.3d 188(3dCir. 1998), as amendec/(July 23, 1998)                         3,7

In re BNP Paribas Jersey Tr. Corp. Ltd.for an Order Pursuant to 28 U.S.C.
    §1782 to Conduct Discoveryfor Use in Foreign Proceedings, No. 18-MC-
    00047,2018 WL 895675(S.D.N.Y. Feb. 14, 2018)                                4,8

Brandi-Dohrn v. 1KB Deutsche Industriebank AG,
   673 F.3d76(2d Cir. 2012)                                                     8,9

In re Certain Funds, Accounts, &/or Inv. Vehicles Managed by Affiliates of
    Fortress Inv. Grp. LLC,No. 14 CIV. 1801 NRB,2014 WL 3404955
   (S.D.N.Y. July 9,2014)                                                         4

In re Edelman,
   295 F.3d 171 (2d Cir. 2002)                                                3,4,5

Gorsoan Ltd. v. Bullock,
   652 F. App'x 7(2d Cir. 2016)                                                 7,8

In re Application ofGorsoan Ltd. & Gazprombank OJSCfor an Order Pursuant
    to 28 U.S.C. 1782 to Conduct Discoveryfor Use in a Foreign Proceeding,
    No. 13 MISC. 397 PGG,2014 WL 7232262(S.D.N.Y. Dec. 10,2014)                   8

Gushlakv. Gushlak,
   486 F. App'x 215(2d Cir. 2012)                                              4, 11
In re Application ofHill,
    No.05CV999996,2007 WL 1226141 (S.D.N.Y. Apr. 23,2007)                         9

Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004)                                                      passim

Lazaridis v. Int'l Ctr.for Missing & Exploited Children, Inc.,
   760 F. Supp. 2d 109(D. D.C. 2011)                                              6
In re Ex Parte Lee-Shim,
    No. 513MC80199LHKPSG,2013 WL 5568713(N.D. Cal. Oct. 9,2013)                   6

London v. Does 1-4,
    279 F. App'x 513(9th Cir. 2008)                                              10
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 4 of 16 PageID #: 6



Mak V. For Issuance ofDiscovery in Aid ofForeign Proceeding Pursuant to 28
   U.S.C. 1782,
   No. C 12-80118 SI, 2012 WL 2906761 (N.D. Cal. July 16, 2012)                    10

Mees V. Buiter,
   793 F.3d 291 (2d Cir. 2015)                                               3,4,9,11

Minatec Fin. S.A.R.L v. SI Grp. Inc.,
   No. CIV1:08CV269,2008 WL 3884374(N.D.N.Y. Aug. 18,2008)                          9

In re Porsche,
    2016 WL 702327                                                             3,9, 11

In re Ex Parte Application ofQualcomm Inc.,
   162 F. Supp. 3d 1029(N.D. Cal. 2016)                                             6

In re Servicio Pan Americano de Proteccion,
   354 F. Supp. 2d 269(S.D.N.Y. 2004)                                               8

Statutes

28 U.S.C. § 1782                                                               passim

Polish Tax Ordinance Act Articles 123 and 180                                       9

Other Authorities

26 CFR § 301.7701-3(b)(l)(ii)                                                     2,7

Rule 45                                                                             11




                                                III
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 5 of 16 PageID #: 7



                                 I.     INTRODUCTION

      Petitioner G2A.com Sp. z o.o.(Ltd.)("G2A")hereby submits this memorandum of

law in support ofits Petition and Application for an Order Pursuant to 28 U.S.C.§ 1782

("Section 1782")to obtain discovery from Gate Arena LLC("Gate Arena")and Jacek Bryla

for use in proceedings before the Polish Head ofTax & Customs Office ("Polish

Authority"). G2A's proposed subpoenas to Gate Arena and Mr. Bryla are annexed to the

accompanying Declaration ofPhilip Robben as Exhibits 1-4.

                                n.     RELEVANT FACTS

       Since at least 2013, G2A has been the subject ofa tax audit("Polish Proceeding")

being conducted by the Polish Authority. Declaration ofMaciej Jaworowski("Jaworowski

Deck")II2. The Polish Proceeding concerns G2A's compliance with its obligations under

Poland's value added tax("VAT")law in relation to certain transactions between G2A and

Gate Arena. Jaworowski Deck H 3. Gate Arena is a Delaware limited liability company,

bearing no relation to G2A, with its principle place ofbusiness in Suffolk County, New

York. Jaworowski Deck H 4. Gate Arena's sole member, Jacek Bryla, also resides in Suffolk

County, New York. Jaworowski Deck H 5.

       In an attempt to obtain information regarding these transactions, the Polish

Authority issued a request to the United States Internal Revenue Service("IRS")under the

1974 U.S.-Poland Income Tax Treaty("Tax Treaty")to provide certain information from

its records related to Gate Arena. Jaworowski Deck 6. In its August 26, 2013 response to

the Polish Authority, the IRS stated that its "research ha[d] not yielded any indication that

[Gate Arena] ha[d] ever had any substantive presence in the United States or conducted any

business activities in the United States" and opined that Gate Arena "appears to be a shell

company." Jaworowski Deck,        7-11; Exhibit A. G2A knows that the IRS's report is
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 6 of 16 PageID #: 8



incorrect and believes that this misconception is a result ofthe fact that Gate Arena, as a

single member LLC,is not obligated to file a United States tax return. Jaworowski Decl. H

7-11. Instead, G2A believes that Gate Arena's income is, reported and taxed via its sole

member, Jacek Bryla. 5^^ 26 CFR § 301.7701-3(b)(l)(ii)

       The IRS's report has created a misconception leading the Polish Authority to

incorrectly conclude that G2A's dealings with Gate Arena were illegitimate. This

misconception has harmed G2A and prolonged the Polish Proceeding. Jaworowski Decl. U

8-10. While Polish law allows G2A to submit information to the Polish Authority in its

defense, G2A has been unable to correct the misconception created by the IRS because it

lacks substantive information regarding Gate Arena's tax and business practices.

Jaworowski Decl.       12,16. In order to obtain that information, G2A now seeks an order

requiring Mr. Bryla and Gate Arena to provide testimony and produce documents sufficient

to substantiate the nature of Gate Arena's relationship with G2A and Gate Arena's

revenues and business transactions in the United States during the years 2013-2015.

m.     SECTION 1782 AUTHORIZES THE DISCOVERY G2A
       SEEKS AND THE DISCRETIONARY FACTORS WEIGH HEAVILY IN
       FAVOR OF GRANTING THE REQUESTED DISCOVERY

A.     Applicable Law

       Under 28 U.S.C. § 1782(a), federal district courts may order discovery for use in a

foreign or intemational tribunal fi'om persons residing or found in the district where the

application is made:

              The district court ofthe district in which a person resides or is
              found may order him to give his testimony or statement or to
              produce a document or other thing for use in a proceeding in a
              foreign or intemational tribunal... The order may be made ...
              upon the application of any interested person and may direct
  Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 7 of 16 PageID #: 9




              that the testimony or statement be given, or the document or
              other thing be produced.

28 U.S.C.§ 1782."As a general matter, the Supreme Court and the Second Circuit have

made clear that district courts are to take a hospitable view of applications to compel the

production ofevidence by persons found or residing in the United States for use in foreign

litigation." In re Ex Parte Application ofPorsche AutomobilHolding SEfor an Order Pursuant to 28

U.S.C.§1782 Granting Leave to Obtain Discoveryfor Use in Foreign Proceedings, No. 15-MC-417

(LAK),2016 WL 702327, at *2(S.D.N.Y. Feb. 18, 2016). Where the information sought is

relevant, it is "presumptively discoverable under § 1782." In re Bayer AG, 146 F.3d 188, 196

(3d Cir. 1998), as amended ifvXy 23, 1998).

       The threshold statutory requirements of Section 1782(a) are:(1)the persons from

whom discovery is sought must reside in or be found in this district;(2)the discovery must

be for use in a proceeding in a foreign tribunal; and(3)the applicant must be an "interested

person." See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246(2004); see also Mees

V. Buiter, 793 F.3d 291, 297(2d Cir. 2015). When all three requirements are met, the

decision to grant the request rests with the district court. See Intel, 542 U.S. at 260-61; Mees,

793 F.3d at 297("Once those statutory requirements are met, a district court may grant

discovery under § 1782 in its discretion."); In reEdelman, 295 F.3d 171,180-81(2d Cir.

2002)("Congress has expressed as its aim that the statute be interpreted broadly and that

courts exercise discretion in deciding whether, and in what manner, to order discovery in

particular cases . .. Congress planned for district courts to exercise broad discretion over the

issuance of discovery orders pursuant to § 1782(a)...").

       In Intel, the Supreme Court further articulated the following factors a district court

should consider when determining whether to grant an application pursuant to Section
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 8 of 16 PageID #: 10




1782(a):(i) whether the person from whom discovery is requested is not a party to the

foreign proceeding;(ii) the nature ofthe foreign tribunal, the character ofthe foreign

proceeding, and the tribunal's receptivity to the federal court's assistance;(iii) whether the

applicant is attempting to circumvent discovery restrictions or policies ofthe foreign

tribunal; and (iv) whether the discovery sought is unduly intrusive or burdensome. 542 U.S.

at 264-65; see also Mees, 793 F.3d at 298.

       G2A satisfies all of the Section 1782 requirements and the discretionary factors

outlined in Intel weigh heavily in favor ofgranting the requested discovery.

B.     The Requested Discovery Meets the Statutory Requirements of Section 1782

       1.      Mr.Bryla and Gate Arena Reside or Can Be Found Within the District

       The first statutory requirement for Section 1782 discovery is met because Mr. Bryla

and Gate Arena reside or can be found in the Eastern District of New York. See Gushlak v.

Gushlak, 486 F. App'x 215, 218(2d Cir. 2012). According to public records, Mr. Bryla owns

property, resides, and is registered to vote in Suffolk County. Robben Decl. Ex. 5. These

factors are sufficient for Mr. Bryla to be "found" in the District as required by Section 1782.

See In reEdelman, 295 F.3d at 178("We think ... § 1782(a) supports a flexible reading ofthe

phrase 'resides or is found'"). Similarly, Gate Arena's principle place ofbusiness is in

Suffolk County. Jaworowski Decl. H 4. This too satisfies Section 1782. In re BNPParibas

Jersey Tr. Corp. Ltd.for an OrderPursuant to 28 U.S.C.§1782 to Conduct Discoveryfor Use in

Foreign Proceedings, No. 18-MC-00047(PAC), 2018 WL 895675, at *2(S.D.N.Y. Feb. 14,

2018); In re Certain Funds, Accounts, &/orInv. Vehicles Managed by Affiliates ofFortress Inv. Grp.

LLC,No. 14 CIV. 1801 NRB,2014 WL 3404955, at *5(S.D.N.Y. July 9, 2014).
 Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 9 of 16 PageID #: 11




       Therefore, both Mr. Bryla and Gate Arena are subject to service ofa subpoena in this

District and the first requirement is satisfied as to each of them.In re Edelmany 295 F.3d at

180("[W]e hold that if a person is served with a subpoena while physically present in the

district of the court that issued the discovery order, then for the purposes of§ 1782(a), he is

'found' in that district.").

       2.      The Discovery SoughtIs Intended For Use In A Foreign Proceeding

       In Intel the Supreme Court held that the second statutory requirement, that the

discovery sought is intended for use in a foreign proceeding, is satisfied when a dispositive

ruling by an adjudicative body is "within reasonable contemplation." Intel, 542 U.S. at 259.

This standard encompasses not only rulings made by courts but also those made in

administrative and quasi-judicial proceedings. See Intel, 542 U.S. at 249, 258. The Polish

Proceeding is just this sort of administrative process. The Head ofTax & Customs Office,

currently investigating G2A's tax obligations, is expected to issue a dispositive ruling in the

near future. Jaworowski Decl. H 13. Further, that decision will be appealable to the Head of

Chamber ofTax Administration, whose decision is in turn appealable to the Voivodeship

Administrative Court and the Supreme Administrative court. Jaworowski Decl. U 14. G2A

intends to submit the discovery sought here to the Head ofTax & Customs Office as is its

right under Polish law and to rely upon it at each level ofjudicial appeal, should such

appeals become necessary. Jaworowski Decl.         14, 15, 16. Therefore, under the definition

of"foreign proceeding" recognized in Intel this second statutory requirement is also

satisfied.
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 10 of 16 PageID #: 12




       3.      G2A Is an Interested Person

       G2A also unquestionably satisfies the third and final statutory requirement of

Section 1782, that it have an interest in the Polish Proceeding. Interested persons under

Section 1782 include those who are the subject of or have a right to submit evidence in an

ongoing investigation. See In re ExParte Application ofQualcomm Inc., 162 F. Supp. 3d 1029,

1038(N.D. Cal. 2016)(the subject ofthe foreign proceeding is an interested person); In re Ex

Parte Lee-Shim, No.513MC80199LHKPSG,2013 WL 5568713, at *1(N.D. Cal. Oct. 9,

2013)("there can be no real dispute that [the petitioner] qualifies as an interested person

because he is the subject ofthe pending investigations"); Lazaridis v. Int'l Ctr.for Missing &

Exploited Children, Inc., 760 F. Supp. 2d 109, 113(D.D.C. 2011)("the phrase 'any interested

person' is also interpreted broadly and may encompass those who 'prompt Q an

investigation'... 'have a right to submit information' and who 'possess a reasonable interest

in obtaining judicial assistance'"). Here, G2A is both. Jaworowski Decl.       2,16. Therefore,

G2A satisfies this third statutory requirement and granting the requested discovery is

appropriate.

C.     The Laformation Sought Is Hig^ily Relevant and Presumptively Discoverable
       Under Section 1782

       The Polish Proceeding concems whether G2A properly complied with its VAT

obligations related to certain transactions with Gate Arena. Jaworowski Decl. H 3. This

investigation has been prolonged to G2A's expense and detriment as a result of a

misconception created by the IRS's August 2013 report to the Polish Authority. Jaworowski

Decl.II10. The report speculated that Gate Arena is a shell company, because the IRS
purportedly has no records providing "any indication that[Gate Arena] has ever had any

substantive presence in the United States or conducted any business in the United States."
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 11 of 16 PageID #: 13




Jaworowski Decl. Exhibit A. From this report, the Polish Authority has drawn the false

inference that the transactions it is investigating between G2A and Gate Arena are improper

attempts to avoid Polish VAT liability rather than what they actually were: arms-length

transactions between G2A and a separate entity conducting business in the United States.

       G2A has been unable to counter the misimpression caused by the IRS's speculation

because it lacks evidence concerning Gate Arena's business and tax reporting. Jaworowski

Decl.^ 12. It is G2A's belief that the real reason the IRS does not have any information

related to Gate Arena is not that Gate Arena is a shell company that generates no income

but that the funds it generates are taxed as the income of its sole member, Mr. Bryla, under

26 CFR § 301.7701-3(b)(l)(ii). Jaworowski Decl. H II. That regulation is designed to

prevent double taxation by exempting single member limited liability companies, such as

Gate Arena, from paying tax on profits that accrue to the benefit and will be taxed as

income of their sole member. In order to prove to the Polish Authority that Gate Arena is in

fact a legitimate, separate, going concern that G2A has engaged in business transactions

with, G2A will require financial documents and explanatory testimony regarding Gate

Arena's business and accounting practices. However, that information is in the unique

possession of Mr. Bryla and Gate Arena. Thus, the information G2A is seeking is relevant

to its defense in the Polish Proceeding and presumptively discoverable under Section 1782.

In re Bayer AG, 146 F.3d 188, 196(3d Cir. 1998).

D.     The Intel Discretionary Factors Weigh Heavily in Favor of
       Granting G2A's Application

       1.     Gate Arena is not a Party to the Polish Proceeding

       The first Intel factor asks whether the foreign tribunal has the power to compel the

discovery sought, thereby rendering any assistance under 1782 unnecessary. Gorsoan Ltd. v.
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 12 of 16 PageID #: 14



Bullock, 652 F. App'x 7, 9(2d Cir. 2016). Here, it is indisputable that the discovery sought is

beyond the reach ofthe Polish Authority because Gate Arena is not a party to the Polish

Proceeding and operates in the United States, beyond the jurisdiction ofthe Polish

Authority. Id. Accordingly, the first /«te/factor weighs heavily in favor ofgranting the

discovery requested by G2A.

       2.     The Polish Authority's Receptivity to Assistance Favors Granting G2A's
              Application

       The second        factor looks to the "receptivity" ofthe foreign tribunal. Intel, 542

U.S. at 264. "Receptivity" is not a question of whether the foreign court would or could

permit the particular discovery sought. Brandi-Dohm v. 1KB Deutsche Industriebank AG,61Z

F.3d 76,82(2d Cir. 2012). The Supreme Court in /«fe/explicitly found that Section 1782(a)

does not "categorically bar a district court from ordering production of documents when the

foreign tribunal or the 'interested person' would not be able to obtain the documents ifthey

were located in the foreign jurisdiction." Intel, 542 U.S. at 259-60. Rather, the relevant

inquiry is whether the foreign tribunal has indicated that it is inhospitable to the assistance

of American courts as a general matter. See In re BNPParibas Jersey Tr. Corp. Ltd.for an Order

Pursuant to 28 U.S.C.§1782 to Conduct Discoveryfor Use in Foreign Proceedings, No. 18-MC-

00047(PAC),2018 WL 895675, at *3(S.D.N.Y. Feb. 14, 2018); In re Application ofGorsoan

Ltd. & Gazprombank DISCfor an OrderPursuant to 28 U.S.C. 1782 to ConductDiscoveryfor Use in

a Foreign Proceeding, No. 13 MISC. 397 PGG,2014 WL 7232262, at *7(S.D.N.Y. Dec. 10,

2014). Poland has given no such indication. To the contrary, Poland specifically indicated

that it desires the assistance ofthe United States when it signed the Tax Treaty providing for

the exchange ofinformation with the United States in the furtherance ofthis sort oftax

investigation. See In re Servicio Pan Americano de Proteccion, 354 F. Supp. 2d 269,274

                                                8
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 13 of 16 PageID #: 15




(S.D.N.Y. 2004). As a result ofthis overt show ofreceptivity, the second Intel factor also

weighs in favor of granting the discovery G2A seeks.

        3.      This Application Is Not an Attempt to Circumvent Polish Law or Policy

        The third discretionary      factor, whether the applicant is attempting to

"circumvent foreign proof-gathering restrictions or other policies of a foreign country or the

United States," is meant to preclude bad faith misuse of Section 1782's process. Intel, 542

U.S. at 265; MinatecFin. S.A.R.L. v. SI Grp. Inc., No. CIV1:08CV269, 2008 WL 3884374, at

*8(N.D.N.Y. Aug. 18, 2008); In re Application ofHill, No.05CV999996, 2007 WL 1226141,

at *3(S.D.N.Y. Apr. 23, 2007); see alsoMees, 793 F.3d at 298. G2A's Application is made in

good faith and does not attempt to circumvent any Polish law or policy. Indeed Articles 123

and 180 ofthe Polish Tax Ordinance Act specifically aUow investigated taxpayers to submit

the type ofevidence sought by this application in their defense. Jworowski Decl. H 16.

        Moreover,"[t]he Supreme Court and the Second Circuit have made clear that the

third        factor does not turn on whether the evidence sought in the U.S. proceeding would

be available in the foreign proceeding." In re Porsche, 2016 WL 702327 at *9; Intel, 542 U.S.

at 261 ("there is no reason to assume that because a country has not adopted a particular

discovery procedure, it would take offense at its use.")(internal quotation and citations

omitted). Indeed, "[Section] 1782 contains no foreign-discoverability requirement." Mees,

793 F.3d at 303. Nor does it contain a foreign-admissibility requirement. See Brandi-Dohm v.

1KBDeutsche Indistriebank AG,61?> F.3d 76, 82(2d Cir. 2012). Finally, Section 1782 does

not require an applicant to previously have tried and failed to obtain the evidence sought in

the foreign proceeding in order to obtain discovery. See Mees, 793 F.3d at 303-04.
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 14 of 16 PageID #: 16




       There is no evidence ofbad faith or misuse of process here. The discovery that G2A

seeks is consistent with its good faith desire to dispel the misconceptions currently weighing

against it in the Polish Proceeding. If G2A is required to proceed without the requested

information, it will greatly prejudice its ability to present a defense. Accordingly, the third

Intel fdiCXox also weighs heavily in favor of granting G2A's requested discovery.

       4.      The Discovery Is Neither Unduly Burdensome Nor Intrusive

       G2A also satisfies the fourth Intel factor as its discovery requests are neither unduly

burdensome nor intrusive. G2A's requests are narrowly targeted to depositions relevant to

the Polish Proceedings, and a limited production of documents substantiating the nature of

Gate Arena's relationship with G2A and its revenues and business transactions in the

United States for the years 2013-2015. Robben Decl. Exs. 1, 3, 4. These requests are

specifically limited to information necessary to dispel the misconception currently

prejudicing G2A in the Polish Proceeding. See London v. Does 1-4, 279 F. App'x 513, 515

(9th Cir. 2008)(finding no undue burden "[g]iven the need for the evidence, and the

minimal invasion required" where a Section 1782 request was narrowly tailored). Further

G2A is willing to take this discovery at a mutually agreeable location in Suffolk County. See

e.g., Mak V. ForIssuance ofDiscovery in Aid ofForeign Proceeding Pursuant to 28 U.S.C. 1782, No.

C 12-80118 SI, 2012 WL 2906761, at *2(N.D. Gal. July 16, 2012)(holding that appearing

for a deposition approximately 20 miles from one's residence is not unduly burdensome or

intrusive). Accordingly, Mr. Bryla and Gate Arena will face minimal burden in complying

with G2A's requests, and the fourth and final Intelfactor weighs heavily in favor ofgranting

G2A's request for discovery.^


       Even if the Court were to find that the discovery requested was overly broad, which
       it should not, the Second Circuit has instructed that "it is far preferable for a district

                                                10
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 15 of 16 PageID #: 17




£.     Ex Parte ReliefIs Appropriate Under Section 1782(a)

       An ex parte proceeding is specifically contemplated and authorized under Section

1782(a). As an alternative to a noticed motion, a party may move ex parte for an order that

permits the issuance of Rule 45 Subpoenas pursuant to Section 1782. Indeed, applications

pursuant to Section 1782 are "typically or, at least frequentiy" made and granted on an ex

     basis. In re Porsche, 2016 WL 702327 at *1 n. 3. JSr      applications are "appropriate

because all questions with respect to the propriety ofthe grant ofleave and with respect to

the content to the subpoenas are available to every subpoenaed party via a motion to quash

or the defense of an application to compel compliance with the subpoenas." See id.; see also

Gushlak V. Gushlak, 486 F. App'x 215, 217(2d Cir. 2012)("[l]t is neither uncommon nor

improper for district courts to grant applications made pursuant to § 1782 ex parte. The

respondent's due process rights are not violated because he can later challenge any discovery

request by moving to quash ...").




       court to reconcile whatever misgivings it may have about the impact of its
       participation in the foreign litigation by issuing a closely tailored discovery order
       rather than by simply denying relief outright." Mees, 793 F.3d at 302(internal
       citations omitted).


                                               11
Case 1:19-mc-01621-LDH Document 1-1 Filed 06/21/19 Page 16 of 16 PageID #: 18




                                    IV.    CONCLUSION

       Based upon the foregoing and accompanying papers, G2A respectfully requests that

this Court grant this exparte Application in its entirety.

Dated: New York, New York
       June 21, 2019
                                                     Respectfully Submitted,




                                                     Philip D.Robben
                                                     KELLEY DRYE & WARREN LLP
                                                     101 Park Avenue
                                                     New York, New York 10178
                                                     Telephone: (212)808-7800
                                                     Email: probben@kelleydrye.com

                                                     Attorneysfor Petitioner
                                                     G2A.com Sp.z o.o.(Ltd.)




                                                12
